994 So.2d 1289 (2008)
Arleen PELLEGAL, et al.
v.
NORTHROP GRUMMAN SHIP SYSTEMS, INC. f/k/a Avondale Industries, Inc., et al.
No. 2008-CC-2441.
Supreme Court of Louisiana.
November 26, 2008.
Writ denied.
CALOGERO, C.J., concurs and assigns reasons.
CALOGERO, Chief Justice, concurring in the denial of the writ and assigning reasons.
While I join the majority in denying this writ application, I write separately to express the view that Plaintiffs/Relators are free to reurge their motion during the course of the proceeding if it becomes apparent that Mr. Gravelles' testimony is critical to the case. Additionally, Plaintiffs/Relators may seek a remedy on appeal, at which time the court of appeal will have the benefit of a fully-developed record.